DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 19 July 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kildea (US 6315298).
	Regarding claim 1, Kildea teaches a rotor assembly for a piece of rotational equipment (Col 1, lines 5-8), comprising: a rotor disk (16) configured to rotate about a rotational axis; a rotor blade (20) including an airfoil (Fig 1), a platform (32) and a mount 
	Regarding claim 2, Kildea teaches the mount includes a root (Fig 3, fir tree part) and a neck (Fig 3, part above fir tree); and the seal element is configured to sealingly engage the neck (Fig 3).
	Regarding claim 3, Kildea teaches the seal element is configured to radially abut against the platform (Fig 3); and laterally abut against the mount (Fig 2).
	Regarding claim 4, Kildea teaches the rotor disk includes a lug (Fig 3) and a slot (15) partially formed by the lug; the mount is seated within the slot (Fig 3); and the seal element extends laterally across the lug (Fig 3).
	Regarding claim 13, Kildea teaches the seal element comprises sheet metal (Col 2, lines 34-36).
	Regarding claim 14, Kildea teaches an inner surface of the platform extends radially inwards (Fig 1) as the inner surface extends from a lateral distal edge of the platform to the mount (Fig 3); and a lug surface of the rotor disk follows the inner surface (Fig 3).
	Regarding claim 15, Kildea teaches the rotor blade comprises a compressor blade ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus 
	Regarding claim 16, Kildea teaches a rotor assembly for a turbine engine (Col 1, lines 5-8), comprising: a rotor disk (16) configured to rotate about a rotational axis, the rotor disk including a first lug (Fig 3, lug on left), a second lug (Fig 3, lug on right) and a slot (15) laterally between and formed by the first lug and the second lug; a rotor blade (20) including an airfoil (Fig 1), a platform (32) and a mount (36) seated within the slot; and a seal element (10) configured to at least partially seal a gap (Fig 3) between the first lug and the platform; and at least partially seal a gap between the first lug and the mount (Fig 3).
	Regarding claim 17, Kildea teaches the seal element is configured as an elongated compliant seal element (Col 3, lines 8-25).
Regarding claim 18, Kildea teaches at least a portion of the seal element extends laterally along an inner surface of the platform (Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kildea in view of Wilcox (US 4500098).
Regarding claim 10, Kildea teaches the rotor assembly having all the recited structure, but which differs from the claimed device in that the seal element is a rope seal element.
Wilcox teaches a rotating assembly (10), that has a seal element (68), that is a rope seal element (abstract) that is used to improve the sealing capability of the seal in co-rotating opposed surfaces of a turbine blade (abstract).
The substitution of one known element (the rope seal element as shown in Wilcox) for another (the seal element from Kildea) would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the rope seal element shown in Wilcox would have yielded predictable results, namely, an improved seal between co-rotating components.
 Regarding claim 11, Kildea teaches the rotor assembly having all the recited structure, but which differs from the claimed device in that the seal element is a wire seal element.
Wilcox teaches a rotating assembly (10) that has a seal element (68) that is a wire seal element (abstract) that is used to improve the sealing capability of the seal in co-rotating opposed surfaces of a turbine blade (abstract).
The substitution of one known element (the wire seal element as shown in Wilcox) for another (the seal element from Kildea) would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the wire seal element shown in Wilcox would have yielded predictable results, namely, an improved seal between co-rotating components.
Regarding claim 20, Kildea teaches a rotor assembly for a turbine engine (Col 1, lines 5-8), comprising: a rotor disk (16) configured to rotate about a rotational axis, the rotor disk including a first lug (Fig 3, lug on the left), a second lug (Fig 3, lug on the right) and a slot (15) laterally between and formed by the first lug and the second lug; a rotor blade (20) including an airfoil (Fig 1), a platform (32) and a mount (36) seated within the slot; and a seal element (10) extending laterally along the first lug and located radially between the rotor disk and the platform (Fig 3).
Kildea teaches the rotor assembly having all the recited structure, but which differs from the claimed device in that the seal element is a rope seal element.
Wilcox teaches a rotating assembly (10) that has a seal element (68) that is a rope seal element (abstract) that is used to improve the sealing capability of the seal in co-rotating opposed surfaces of a turbine blade (abstract).
The substitution of one known element (the rope seal element as shown in Wilcox) for another (the seal element from Kildea) would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the rope seal element shown in Wilcox would have yielded predictable results, namely, an improved seal between co-rotating components.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kildea in view of Kopmels (US 2013/0187307).
Kildea teaches the rotor assembly having all the recited structure, but which differs from the claimed device in that the seal element comprises a polymeric material.

The substitution of one known element (the polymeric seal material) for another (the seal element from Kildea) would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the polymeric material shown in Kopmels would have yielded predictable results, namely, allowing less precise part alignment while still being able to seal a gap between the respective parts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Murphy (US 6832892) teaches a braided rope seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON FOUNTAIN/           Examiner, Art Unit 3745          

/Ninh H. Nguyen/           Primary Examiner, Art Unit 3745